Citation Nr: 9910005	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the left trunk, Muscle Group XX with 
back muscle impairment, currently evaluated as 10 percent 
disabling to include a separate rating for lumbar spinal 
pathology.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service as a Marine from September 
1966 to April 1969.  He was awarded the Purple Heart Medal 
for combat gunshot wounds (GSW) received in Vietnam in May 
1969.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana which, in part, denied 
an increased evaluation in excess of 10 percent for the 
residuals of a GSW of the left trunk.  The Board last 
remanded this issue to the RO for additional development in 
September 1997; the RO has now returned the case to the Board 
for appellate review.  Other issues that were developed as 
part of this appeal have been resolved in earlier Board 
decisions.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's low back disorder manifested by 
arthritis, pain, tenderness and limitation of lumbar spine 
motion is causally related to the service-connected residuals 
of a gunshot wound involving the flank area.  

3.  Residuals of a gunshot wound involving the flank area are 
manifested by moderate impairment of Muscle Group XX in the 
thoracic region and slight limitation of motion of the lumbar 
spine; moderately severe impairment of Muscle Group XX in the 
thoracic region and more than slight limitation of motion of 
the lumbar spine are not demonstrated.  Moderate muscle 
damage to Muscle Group XX of the lumbar spine has not been 
shown.

4.  The gunshot wound scar of the flank area is manifested by 
a 5.5 centimeter scar that is not tender or poorly nourished 
with repeated ulceration; there are no adhesions or 
demonstrated effects on the motion of a body part.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a GSW in the thoracic spine have not been met.  
38 U.S.C.A. § §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ §§ 3.102, 3.321, Part 4, 4.56, 4.71a, 4.118, Diagnostic 
Codes 5291, 5320, 7803, 7804, 7805 (1998).

2.  The criteria for a 10 percent rating, but no more, for 
residuals of a GSW of the lumbar spine, manifested by 
limitation of motion, are met.  38 U.S.C.A. § §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.56, 4.71a, 
4.118, Diagnostic Codes 5289, 5292, 5293, 5295, 5320, 7803, 
7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim as to this issue is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The evidence on file 
includes testimony from a November 1993 personal hearing at 
the RO, service medical records, VA medical treatment reports 
and VA examination reports, including x-ray reports.  All 
relevant facts have been properly developed with regard to 
the issue, and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.

Prior to July 3, 1997, a moderate disability of the muscles 
consisted of a through and through or deep penetrating wound 
of relatively short track by a single bullet or small shell 
or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle were the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

Prior to July 3, 1997, a moderately severe disability was 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound included the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c). 

38 C.F.R. § 4.56 is now as follows: (a) An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; (d) Under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. 
Simple wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56. 

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XX (spinal muscles of the cervical and thoracic 
region).  A 10 percent evaluation requires moderate injury.  
A 20 percent evaluation requires moderately severe injury.  A 
40 percent rating requires severe injury.  A noncompensable 
rating is warranted for slight injury to Muscle Group XX of 
the lumbar region.  A 20 percent evaluation requires moderate 
injury.  A 40 percent evaluation requires moderately severe 
injury.  A 60 percent injury requires severe injury.  
38 C.F.R. § 4.73, Code 5320, effective prior to and as of 
July 3, 1997.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  
The most current evidence of the present level of disability 
includes the reports from VA medical examinations conducted 
in January 1997 and January 1998, and the appellant's 
testimony at his personal hearing at the RO in November 
1993.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  
Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions. 38 C.F.R. § 4.55(g) (1996); 
38 C.F.R. § 4.55(a) (1998). 

Review of the claims file reveals that the appellant has been 
assigned a 10 percent evaluation under Diagnostic Code 5320 
for moderate muscle damage to Muscle Group XX, of the 
thoracic spinal muscles.  This muscle damage has been 
evaluated, since the initial rating assigned in 1969, as 
moderate in severity.  This would indicate that the RO 
considered the muscle damage to be at the thoracic level of 
the spine since that is where the only 10 percent evaluation 
exists in the regulations.  

One medical opinion of record did state that the appellant's 
entry wound was located in the thoracic area of the chest, 
but no delineation of the path of the bullet through the body 
has been given in the medical evidence of record.  The Board 
notes that when rating a disability from gunshot wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  38 C.F.R. 
§ 4.72.  Under the applicable provisions of the regulations, 
the whole track of the missile should be envisaged in its 
passage through skin, muscle, and fascial planes.  Any bone 
or nerve involvement inevitably resulting from the course of 
the missile should be considered.  38 C.F.R. § 4.49.  It is 
noted that these two provisions were removed from the rating 
schedule pursuant to changes made in 62 Fed. Reg. 30235-30240 
(1997).  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, however, the revised 
regulations do not significantly effect the evaluation of the 
appellant's residuals of an injury to the muscles of Muscle 
Group XX that is evaluated under Diagnostic Code 5320.

The evidence indicates that the muscle injury to Muscle Group 
XX, the thoracic muscles, has been described as moderate and 
the evidence does not indicate the presence of intermuscular 
cicatrization, moderate or extensive loss of deep facia or of 
muscle substance, or impairment of muscle function to warrant 
an evaluation based on moderately severe or severe muscle 
injury under Diagnostic Code 5320.  38 C.F.R. § 4.56, 
effective prior to and as of July 3, 1997.  The moderate 
muscle impairment to Muscle Group XX, thoracic spine, 
warrants a 10 percent rating, and no more, under the criteria 
in effect prior to or as of July 3, 1997.

In-service x-rays suggest that the bullet took a path through 
the body that ended in the abdomen immediately anterior to 
the second lumbar vertebrae.  The medical evidence of record 
indicates that the entrance wound scar of the left flank GSW 
is located at the posterior axillary line at approximately 
the ninth rib.  Depending on where on the ninth rib a 
straight line is drawn, it is theoretically possible, 
anatomically speaking, for the muscle injury to have occurred 
at the level of the 12th thoracic (dorsal) vertebra.  
However, the surgical notes from the May 18, 1967 operation 
state that the preoperative x-rays demonstrated a bullet in 
the abdomen immediately anterior to the second lumbar 
vertebrae and that the bullet was recovered from the 
retroperitoneal area.  Thus, the question is raised as to 
whether the missile entered the muscles of the low back, or 
whether there may be a basis for assigning a separate 
compensable rating for low back pathology.

On VA examination in June 1992, the appellant complained of 
aching low back pain for 20 years.  He denied any recent 
cervical or dorsal spine area complaints.  On physical 
examination, his posture was good and he demonstrated a full 
range of motion for the cervical spine.  For the lumbar 
spine, forward flexion of 90 degrees, backward extension of 
35 degrees, lateral flexion of 38 degrees and rotation of 26 
degrees was demonstrated.  The examiner noted that the 
movements were made with pain and opined that the back muscle 
impairment was caused by the GSW, left trunk posterior 
axillary line.  The appellant testified in November 1993 that 
he had experienced a lot of back problems after being shot in 
Vietnam.  He indicated that he sought treatment at the VA for 
his lower back complaints.  See Hearing Transcript p. 6.

The appellant underwent a VA examination in January 1997.  He 
complained of constant pain in the mid-portion of the back 
that sometimes went down to his legs.  On physical 
examination, no postural abnormalities or fixed deformities 
were noted, and his musculature was within normal limits.  He 
demonstrated forward flexion of 80 degrees; backward 
extension of 20 degrees; lateral bending to the right and 
left of 30 degrees each; rotation to the right and left of 35 
degrees.  He was tender in the midline of the lower 
lumbosacral spine.  Straight leg raises were negative.  
Reflexes were equal.  No atrophy was observed.  Motor and 
sensory testing were intact.  The appellant was able to toe 
walk and heel walk without difficulty.  The diagnosis was 
degenerative joint disease of the lumbar spine.

The appellant underwent another VA examination in January 
1998.  He complained of low back pain and pain in the left 
flank area.  He denied numbness in his lower extremities.  On 
physical examination, no palpable abnormalities were 
demonstrated.  A scar over the flank area of the lower back 
was observed.  It measured 5.5 centimeters and was well-
healed without any adhesions, hyperpigmentation, or keloid 
formation.  No tenderness, ulceration or adhesions were noted 
in the area of the scar.  The appellant demonstrated forward 
flexion of 80 degrees; backward extension of 20 degrees; 
right and left rotation of 35 degrees; and right and left 
lateral flexion of 30 degrees.  Tenderness over the lumbar 
paraspinal muscles was noted.  Straight leg raises were 
negative and the reflexes were 2+.  There was no atrophy of 
the lower extremities.  Strength was 5/5 and sensory testing 
was intact.  The appellant could heel and toe walk without 
difficulty.  Radiographic examination revealed diminished 
height of intravertebral disc space at L2-3 and L3-4; this 
was thought to be suggestive of some degenerative disc 
disease.  Marginal bony spur formation was seen throughout 
the lumbar spine.  

The examiner diagnosed degenerative joint disease of the 
lumbar spine.  He also opined that the appellant has suffered 
some mechanical low back pain in the lumbar area secondary to 
the surgery to remove the bullet, and that the appellant's 
lumbar spine arthritis is likely traumatic arthritis from the 
bullet that lodged at L2.  He was unable to describe the path 
of the bullet through the appellant's torso.  

Since the appellant has been diagnosed with mechanical low 
back pain and lumbar arthritis secondary to the GSW, the 
Board finds that a separate rating for the lumbar symptoms, 
in addition to the thoracic symptoms, is warranted.  See 
Esteban, supra.

According to Diagnostic Code 5320, the lumbar spine muscles 
are involved in the postural support of the body and the 
extension and lateral movements of the spine.  However, there 
is no evidence of significant muscle loss described, and 
there is no evidence of extended treatment.  There is, 
therefore, nothing in the view of the Board that would lead 
to the conclusion that these findings are indicative of 
moderate muscle damage to the lumbar spine muscles, Muscle 
Group XX.  38 C.F.R. § 4.56, Diagnostic Code 5320.  As no 
more than slight involvement of Muscle Group XX of the lumbar 
spine is shown, a compensable rating for muscle damage is not 
warranted.  38 C.F.R. § 4.7.

The Board notes that the applicable regulations contain an 
additional number of diagnostic codes relating to the lumbar 
spine.  Slight limitation of motion of the lumbar spine will 
be rated 10 percent disabling and a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine under Diagnostic Code 5292.  A 10 percent evaluation is 
warranted for mild intervertebral disc syndrome and a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks under Diagnostic Code 
5293.  Under Diagnostic Code 5295, a 10 percent evaluation is 
warranted for a lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for a lumbosacral strain when there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  Id.

A 40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
under Diagnostic Code 5293.  A 40 percent evaluation is 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwait's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.

A 40 percent evaluation is warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine.  Diagnostic 
Code 5289.

Another factor to consider is the degree of pain a veteran 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The appellant has testified about, and 
has described to physicians, his subjective complaints of 
chronic pain and pain on use, and recent objective medical 
evidence did show findings of tenderness in the area of the 
lumbar paraspinal muscles, as well as decreased range of 
motion.  Although the most recent objective medical evidence 
does not show any findings of muscle spasm, weakness or 
atrophy, the appellant was noted to exhibit some loss of 
motion on flexion, backward extension and lateral flexion.  
In addition, the appellant has consistently complained of low 
back pain that is worsened upon use.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the most 
current medical evidence shows that the appellant's lumbar 
symptomatology does approximate the schedular criteria for an 
evaluation of no more than 10 percent under Diagnostic Code 
5292.  The pain and functional limitations caused by the 
lumbar spine disorder are contemplated in the evaluation for 
limitation of motion of the lumbar spine that is represented 
by that rating.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate moderate intervertebral disc 
syndrome with recurring attacks or favorable ankylosis of the 
lumbar spine or muscle spasms or moderate limitation of 
motion of the lumbar spine due to the service connected 
pathology.  However, while there is a suggestion of some 
degenerative disc disease, there is no medical evidence 
showing that the appellant suffers from any intervertebral 
disc syndrome that is more than mild in degree (10 percent 
rating).  In addition, no ankylosis of the lumbar spine have 
been clinically demonstrated.  Therefore Diagnostic Codes 
5293 and 5289 are not for application.  Muscle spasms could 
provide for an increase under Diagnostic Code 5295.  However, 
no muscle spasms have been noted on any medical examination 
and no unilateral loss of lateral motion has been 
demonstrated.  The Board has also considered the degree of 
limitation of motion that the appellant has, which in this 
case is slight in terms of the limitation of his forward 
flexion and his lateral bending, moderate in his backward 
extension, and nonexistent for his bilateral rotation- 
together, the limitation of motion more closely approximates 
slight.  Thus an evaluation in excess of 10 percent for the 
appellant's lumbar spine disability is not warranted. 

In addition, there is no evidence of record that the 
appellant has ever been hospitalized for treatment of his 
back problems since service or that he has required 
continuing outpatient treatment or medication or than Motrin.  
Furthermore, the appellant told an examiner in January 1997 
that he was working as a restaurant consultant which is 
consistent with his November 1993 testimony of having a job 
involving paperwork.  Thus, the residuals of the GSW to the 
flank have not been shown to be so unusual or to have 
otherwise caused such marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular rating 
standards for purpose of a higher extraschedular evaluation.  
The Board therefore finds that the RO's denial of an 
extraschedular evaluation on this issue is appropriate.

As noted, no substantive changes were made to 38 C.F.R. 
§ 4.56.  A review of the new regulations indicates that no 
substantive change was made to any applicable Diagnostic 
Code.  No other changes relevant to the present appeal are 
reflected by the new regulations.  62 FR 30235-30240, June 3, 
1997.  As the ratings applicable to this case have not 
undergone a substantive change, the lack of notice to the 
appellant of the change in the regulations or RO 
consideration of the claim under both the old and new 
criteria will not result in prejudice to him.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Consideration has also been given to the possibility of the 
assignment of a separate rating for the flank area scar scar.  
In this case, the presence of a tender or painful scar has 
not been demonstrated nor has the scar been demonstrated to 
be poorly nourished with repeated ulceration.  In addition no 
limitation of function not already compensated has been 
shown.  See Diagnostic Codes 7803-7805.  The medical record 
reveals that there is limitation of motion and low back pain, 
but that pain and limitation of motion has been addressed in 
the rating assigned for the lumbar spine impairment.  As 
such, the presence of the scar in the flank area does not 
provide a basis for the assignment of a separate rating for 
it.  See also Chelte v. Brown, 10 Vet.App. 268 (1997).


	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent is not warranted for 
residuals of a GSW of the left trunk, thoracic spine region.

An evaluation of 10 percent, but no more, is warranted for 
residuals of a GSW of the left trunk, lumbar spine region.  
The appeal is allowed to this extent subject to the law and 
regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

